   Case 17-36268        Doc 50      Filed 10/30/18 Entered 10/30/18 16:27:25                Desc Main
                                     Document     Page 1 of 13


                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

In re:                                                   )    Chapter 11
                                                         )    Case No. 17-36268
           JOSEPH J. PORADA, JR.,                        )    Hon. Timothy A. Barnes
                                                         )    Hearing Date: November 27, 2018
                                          Debtor.        )    Hearing Time: 10:00 a.m.

     COVER SHEET FOR APPLICATION FOR PROFESSIONAL COMPENSATION

Name of Applicant:                                     Shaw Fishman Glantz & Towbin LLC

Authorized to Provide Professional Services to:        Joseph J. Porada, Jr.

Date of Order Authorizing Employment:                  January 17, 2018 (effective December 6, 2017)

Period for Which Compensation is Sought:               December 7, 2017 through June 10, 2018

Amount of Fees Sought:                                 $73,487.00

Amount of Expense Reimbursement Sought:                $1,479.40

This is a(n):                Interim Application                            Final Application

If this is not the first application filed herein by this professional, disclose as to all prior fee
applications:
                                      Total Requested
                                                                                     Any Amount Ordered
 Date Filed     Period Covered           (Fees and            Total Allowed
                                                                                          Withheld
                                        Expenses)
     n/a


                                                        Applicant:
                                                        Shaw Fishman Glantz & Towbin LLC

  Date: October 30, 2018                                By: /s/ Terence G. Banich
                                                            One of the attorneys for the Debtor
  Case 17-36268       Doc 50      Filed 10/30/18 Entered 10/30/18 16:27:25              Desc Main
                                   Document     Page 2 of 13


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In re:                                                )      Chapter 11
                                                      )      Case No. 17-36268
         JOSEPH J. PORADA, JR,                        )      Hon. Timothy A. Barnes
                                                      )
                                      Debtor.         )

                                    NOTICE OF MOTION

 TO:      Attached Service List

        PLEASE TAKE NOTICE that on November 27, 2018 at 10:00 a.m. or as soon thereafter
as counsel may be heard, I shall appear before the Honorable Timothy A. Barnes, in Courtroom
744 of the United States Bankruptcy Court for the Northern District of Illinois, or in his absence,
before such other Judge who may be sitting in his place and stead and hearing bankruptcy motions,
and shall then and there present the Final Application of Shaw Fishman Glantz & Towbin LLC
for Allowance and Payment of Compensation and Reimbursement of Expenses, a copy of
which is attached and herewith served upon you.

                                                Respectfully submitted,
                                                Shaw Fishman Glantz & Towbin LLC
 Dated: October 30, 2018                        By:       /s/Terence G. Banich
                                                          One of the attorneys for the Debtor
 Terence G. Banich (#6269359)
 Fox Rothschild LLP
 321 N. Clark St., Ste. 800
 Chicago, IL 60654
 (312) 980-3859
 tbanich@foxrothschild.com
  Case 17-36268       Doc 50      Filed 10/30/18 Entered 10/30/18 16:27:25             Desc Main
                                   Document     Page 3 of 13


                                  CERTIFICATE OF SERVICE

        Terence G. Banich, an attorney, certifies that he caused to be served a true copy of the
 above and foregoing notice and attached pleading upon the Electronic Mail Notice List through
 the ECF System which sent notification of such filing via electronic means or U.S. First Class Pre-
 Paid Mail (as indicated) on October 30, 2018.

                                                          /s/Terence G. Banich

Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

   •   Terence G Banich tbanich@foxrothschild.com
   •   Tejal S. Desai tdesai@llflegal.com
   •   Donald W. Devitt ddevitt@scopelitis.com
   •   Patrick S. Layng USTPRegion11.ES.ECF@usdoj.gov
   •   Christina Sanfelippo csanfelippo@foxrothschild.com

Manual Notice List/ Via U.S. First Class Pre-Paid Mail

The following is the list of parties who are not on the list to receive email notice/service for this
case (who therefore require manual noticing/service). You may wish to use your mouse to select
and copy this list into your word processing program in order to create notices or labels for these
recipients.

       See attached creditor matrix




                                                  2
  Case 17-36268       Doc 50     Filed 10/30/18 Entered 10/30/18 16:27:25            Desc Main
                                  Document     Page 4 of 13


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION
In re:                                               )    Chapter 11
                                                     )    Case No. 17-36268
         JOSEPH J. PORADA, JR.,                      )    Hon. Timothy A. Barnes
                                                     )
                                      Debtor.        )
                FINAL APPLICATION OF SHAW FISHMAN GLANTZ &
                 TOWBIN LLC FOR ALLOWANCE AND PAYMENT OF
               COMPENSATION AND REIMBURSEMENT OF EXPENSES

         Shaw Fishman Glantz & Towbin LLC (“Shaw Fishman”) applies to this Court pursuant to

sections 330(a) and 331 of title 11, United States Code (“Bankruptcy Code”), Federal Rules of

Bankruptcy Procedure 2002(a)(6), 2016(a) and 9007, and Local Bankruptcy Rule 5082-1, for (i)

final allowance of $73,487.00 in compensation for 176.0 hours of professional services rendered

as the general bankruptcy counsel for Joseph J. Porada, Jr. (the “Debtor”), for the period beginning

December 6, 2017 through June 10, 2018 (“Application Period”), and the reimbursement of

$1,479.40 for actual expenses incurred incident to those services, and (ii) payment of all allowed

compensation and expense reimbursement (“Application”). In support of this Application, Shaw

Fishman respectfully states as follows:

                                           Jurisdiction

         1.    On December 6, 2017 (the “Petition Date”), the Debtor filed a voluntary petition

for relief pursuant to chapter 11 of the Bankruptcy Code, commencing the above-captioned chapter

11 case (the “Chapter 11 Case”).

         2.    Since the Petition Date, the Debtor has continued to manage the affairs of his estate

as a debtor in possession in accordance with 11 U.S.C. §§ 1107 and 1108. The Debtor has

substantially all of the rights and powers of a trustee in bankruptcy pursuant to 11 U.S.C.

§ 1107(a).
  Case 17-36268       Doc 50     Filed 10/30/18 Entered 10/30/18 16:27:25             Desc Main
                                  Document     Page 5 of 13


       3.      This Court has jurisdiction over the Application under 28 U.S.C. §§ 157 and 1334.

       4.      Venue is proper under 28 U.S.C. § 1408.

       5.      This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (M) and (O).

                                           Background

       6.      Prior to the Petition Date, the Debtor practiced medicine at a number of practices,

including Midwest Imaging Professionals, LLC (“MIP”), an Illinois limited liability company,

where he focused on vascular and interventional radiology. The Debtor was a member of (i.e., had

an equity interest in) MIP.

       7.      In 2016, certain former business colleagues of the Debtor commenced a civil action

against the Debtor in the Circuit Court of Cook County, Illinois, styled Rezai, et al. v. Porada, No.

2016 CH 08440 (the “Litigation”).

       8.      The Litigation resulted in a judgment entered against the Debtor (the “Judgment”)

that he timely appealed, which appeal is pending before the Illinois Appellate Court, First District,

as Rezai, at al. v. Porada, No. 1-18-0457 (the “Appeal”).

       9.      The Debtor believes that he has a good-faith basis to challenge the Judgment on

appeal. On January 24, 2018, the Court entered an order modifying the automatic stay to allow the

Appeal to go forward, but keeping the automatic stay in place as to any enforcement or collection

efforts. The Appeal has not yet been decided, so it is presently uncertain what will become of the

Judgment.

       10.     As a result of his redemption of his membership interests in MIP, the Debtor has

incurred significant long-term and short-term capital gain tax liability to the Internal Revenue

Service and the Illinois Department of Revenue. This tax liability, in conjunction with the

uncertainty of the debt created by the Judgment, are the principal reasons that the Debtor sought

relief under chapter 11 of the Bankruptcy Code.


                                                  2
  Case 17-36268         Doc 50    Filed 10/30/18 Entered 10/30/18 16:27:25             Desc Main
                                   Document     Page 6 of 13


                                    Shaw Fishman Retention

       11.     Because the Debtor is unfamiliar with the substantive law and procedures relating

to bankruptcy proceedings in general and chapter 11 of the Bankruptcy Code in particular, he

required competent and experienced attorneys to represent him in carrying out his duties as a

debtor in possession.

       12.     The Debtor selected Terence G. Banich and Shaw Fishman to represent him as his

bankruptcy counsel in connection with the Chapter 11 Case and all related proceedings.

       13.     On November 29, 2017, the Debtor retained Shaw Fishman to provide bankruptcy

advice. On that date, the Debtor tendered a personal check in the amount of $50,000 payable to

Shaw Fishman as an advance payment retainer (the “Retainer”).

       14.     As of the Petition Date, $32,450.50 of the Retainer remained on deposit with Shaw

Fishman, and remains on deposit today (the “Retainer Balance”).

       15.     On January 5, 2018, the Debtor filed an application for authority to employ Shaw

Fishman as his general bankruptcy counsel. [Docket #11.] The professional services that Shaw

Fishman proposed to provide to the Debtor included, but were not limited to, the following

(collectively, the “Services”):

               (a)      Providing legal advice as necessary with respect to the
                        Debtor’s rights, powers and duties as a debtor-in-possession
                        in connection with administration of his estate and
                        management of his property;
               (b)      Taking all necessary actions with respect to asset
                        dispositions, including sales, abandonments, and
                        assumptions or rejections of executory contracts and
                        unexpired leases, and take such action as may be necessary
                        to effectuate those dispositions;
               (c)      Assisting the Debtor in the negotiation, formulation and
                        drafting of a chapter 11 plan;
               (d)      Taking all necessary actions with respect to claims that may
                        be asserted against the Debtor and property of his estate;



                                                 3
    Case 17-36268      Doc 50      Filed 10/30/18 Entered 10/30/18 16:27:25               Desc Main
                                    Document     Page 7 of 13


                (e)     Preparing on behalf of the Debtor, as a debtor-in-possession,
                        all necessary applications, motions, complaints, orders and
                        other legal documents in connection with the appropriate
                        administration of the Chapter 11 Case;
                (f)     Representing the Debtor with respect to inquiries and
                        negotiations concerning creditors of his estate and property
                        of his estate;
                (g)     Appearing in Court to protect the interests of the Debtor; and
                (h)     Performing all other legal services for the Debtor which may
                        be necessary and proper in this Chapter 11 Case.

        16.     On January 17, 2018, the Court entered an order authorizing the Debtor to employ

Shaw Fishman as his general bankruptcy counsel pursuant to 11 U.S.C. § 327(a), nunc pro tunc to

the Petition Date (the “Retention Order”). [Docket #20] The Retention Order authorized Shaw

Fishman to provide the Services to the Debtor.

        17.     During the Application Period, Shaw Fishman provided the Services to the Debtor.

On June 11, 2018, Shaw Fishman merged into Fox Rothschild LLP, which has represented the

Debtor in the Chapter 11 Case since that time.1

                               Services Rendered by Shaw Fishman

        18.     During the Application Period, Shaw Fishman rendered in excess of 176.0 hours of

legal services to the Debtor having a value of $73,487.00. Shaw Fishman provided professional

services to the Debtor which were consistent in scope to those authorized in the Retention Order.

All of the services for which compensation is requested are services which, in the exercise of Shaw

Fishman’s reasonable billing judgment, were necessarily rendered after due consideration of the

expected costs and anticipated benefits of such services. From time to time Shaw Fishman also

worked with the Debtor’s special litigation counsel, Rathje Woodward LLC (“Rathje



1
  Because of the merger with Fox Rothschild LLP, this is Shaw Fishman’s first and final application for
fees and expenses. The Debtor will file a separate application seeking authority to retain Fox Rothschild
LLP as his general bankruptcy counsel nunc pro tunc to June 11, 2018.


                                                   4
  Case 17-36268        Doc 50    Filed 10/30/18 Entered 10/30/18 16:27:25            Desc Main
                                  Document     Page 8 of 13


Woodward”), regarding the status of the Appeal and the other services that the Court authorized

Rathje Woodward to provide to the Debtor pursuant to 11 U.S.C. § 327(e), which included tax

advice/compliance and certain real estate work.

       19.     In an effort to provide the Court and parties in interest with understandable

information concerning the amount and nature of Shaw Fishman’s services during the Application

Period, and in compliance with Local Bankruptcy Rule 5082-1, Shaw Fishman has classified its

services into the following categories, as follows:

                  Category                            Total Hours          Total Fees Incurred
 Case administration                                     85.1                  $34,604.50
 Retention of professionals                              36.8                  $13,938.00
 Asset investigations                                    33.6                  $15,237.00
 Prepetition litigation                                  18.5                   $8,707.50
 Creditor communications                                  1.5                    $712.50
 Tax issues                                               0.5                    $287.50
                                  TOTAL:                 176.0                 $73,487.00

       20.     A detailed invoice (the “Invoice”) is attached as Exhibit 1. The Invoice provides

detailed descriptions of all services rendered in each of the above categories and the timekeeper,

date and amount of time spent in each category. All of the time described in Exhibit 1 represents

the actual amount of time spent or, in certain instances, less than the actual amount of time spent

by attorneys of Shaw Fishman who rendered the described services.

                       Services Rendered by Shaw Fishman – By Category

       21.     The following is a separate description of each of the Shaw Fishman categories

which generally describe the tasks performed. Summary charts for each category setting forth each

professional who rendered services, the total time and value of services, and the total dollar value

are provided herein.

       22.     Case administration: (Fees: $34,034.50/Hours: 83.9). Shaw Fishman’s efforts in

this category included, for example: communications with the Debtor about the status of and the



                                                  5
  Case 17-36268       Doc 50     Filed 10/30/18 Entered 10/30/18 16:27:25             Desc Main
                                  Document     Page 9 of 13


various matters affecting the Chapter 11 Case; preparing for and attending the initial debtor

interview; preparing for and attending the section 341 meeting; communications with the United

States Trustee’s office; researching and drafting procedural motions (such as the motion to modify

the automatic stay, motions to extend the exclusive plan proposal and solicitation periods and a

motion seeking relief under 11 U.S.C. § 366); preparing for and appearing in court on various

motions, applications and for general case status; drafting and reviewing the debtor’s monthly

operating reports, and reviewing the debtor’s financial records in connection with same; and

advising the Debtor about the United States Trustee’s inquires and requirements about authorized

depositary banks for debtors in possession.

       23.     Retention of professionals: (Fees: $13,938.00/Hours: 36.8). Shaw Fishman’s

efforts in this category included researching and drafting the retention application for Shaw

Fishman, the retention application for Rathje Woodward and the motion to expand the scope of

Rathje Woodward’s retention. Preparing the retention applications required Shaw Fishman to

confer extensively with the Debtor and Rathje Woodward about the background of the Debtor’s

creditors, his legal disputes and his financial affairs, as well as both firm’s potential connections

with the Debtor and his creditors for purposes of preparing the firms’ declarations under Federal

Rule of Bankruptcy Procedure 2014. Shaw Fishman gathered additional information from Rathje

Woodward to draft, edit and finalize the Rule 2014 declarations that accompanied the motion to

expand the scope of Rathje Woodward’s services. This process also involved several

communications with Rathje Woodward and exchanging of drafts to ensure the accuracy of the

information contained therein.

       24.     Asset investigations: (Fees: $15,807.00/Hours: 34.8). Shaw Fishman’s efforts in

this category principally included determining the Debtor’s interest in a condominium unit in Des




                                                 6
    Case 17-36268      Doc 50     Filed 10/30/18 Entered 10/30/18 16:27:25               Desc Main
                                   Document     Page 10 of 13


Plaines as well as a significant amount of money that the applicable condominium association

owes to the Debtor. That process involved conferring with the Debtor, preparing, filing and

presenting Rule 2004 examination motions to the condominium association as well as the bank

that is the land trustee holding legal title to the condominium, conferring and negotiating with the

lawyers representing those third parties, reviewing the documents that those third parties produced

to the Debtor, evaluating the Debtor’s claims and providing legal advice to the Debtor regarding

the same. 2 Shaw Fishman also considered the Debtor’s claims against Robert J. Fisher for failure

to pay several promissory notes when due.

        25.    Prepetition litigation: (Fees $8,707.50/Hours: 18.5). Shaw Fishman’s efforts in

this category involved conferring with Rathje Woodward about the Litigation at the trial court

level and the Appeal, and reviewing certain of the parties’ filings in those proceedings. Shaw

Fishman took steps to ensure that its work in this category did not overlap with Rathje Woodward’s

work or otherwise result in duplicative costs to Debtor. Shaw Fishman and Rathje Woodward

conferred to the extent necessary to obtain background information, to coordinate strategy and

advise their common client, the Debtor, on the best course of action in this case. Shaw Fishman

needed to understand what was happening with the Appeal so as to provide the Court with accurate

information at hearings and in motions, as well as to plan for the Debtor’s eventual exit from

chapter 11.

        26.    Creditor communications: (Fees: $712.50/Hours: 1.5). Shaw Fishman’s efforts in

this category consisted of fielding questions from creditors and their counsel regarding the Chapter

11 Case.



2
 These efforts eventually resulted in a compromise with the condominium association (reached after the
Application Period) that will bring a significant amount of unencumbered cash into the estate as well as
enable the Debtor to sell the condominium to bring additional cash into the estate.


                                                   7
  Case 17-36268         Doc 50     Filed 10/30/18 Entered 10/30/18 16:27:25               Desc Main
                                    Document     Page 11 of 13


        27.      Tax issues: (Fees: $287.50/Hours: 0.5). Shaw Fishman’s efforts in this category

primarily consisted of communicating with Rathje Woodward to understand the Debtor’s past and

current tax liabilities. As discussed above, Rathje Woodward is authorized to handle the Debtor’s

tax advice and compliance work.

                         Summary of Services Rendered by Professionals

        28.      In summary, the total compensation sought with respect to the categories of services

set forth above is $73,487.00. In addition, and in accordance with Local Rule 5082-1(B)(1), the

total compensation sought for each professional with respect to the aforementioned categories is

as follows:

       Professional              Position       Hourly Rates           Hours             Amount
    Steven B. Towbin             Member            $725                 2.4              $1,740.00
    Robert W. Glantz             Member            $530                 0.3               $159.00
   Terence G. Banich             Member            $475                125.7            $59,707.50
 Christina M. Sanfelippo         Associate         $270                 26.7             $7,209.00
   Allison B. Hudson             Associate         $325                 0.7               $227.50
  Patricia M. Fredericks         Paralegal         $220                 20.2             $4,444.00
                                                   TOTAL:               176.0           $73,487.00

        29.      The hourly rates charged by Shaw Fishman compare favorably with the rates

charged by other Chicago-area firms having attorneys and paralegals with similar experience and

expertise as the Shaw Fishman professionals providing services to the Debtor. Further, the amount

of time spent by Shaw Fishman with respect to the above-referenced services is reasonable given

the difficulty of the issues presented, the time constraints imposed by the circumstances, the

amounts at stake, the sophistication and experience of opposing counsel and the ultimate benefit

to the estate.

        30.      Many of the issues presented by the case have been legally and factually complex

and the amounts at stake significant. The results of Shaw Fishman’s efforts in this regard have

inured to the benefit of the estate and to the interests of its prepetition creditors. Given the criteria


                                                   8
  Case 17-36268        Doc 50     Filed 10/30/18 Entered 10/30/18 16:27:25               Desc Main
                                   Document     Page 12 of 13


set forth in § 330, namely (a) the nature, extent and value of the services; (b) the time spent; (c) the

rates charged for such services; (d) the performance of the services within a reasonable amount of

time commensurate with the complexity, importance and nature of the problem, issue or task

addressed; and (e) the reasonableness of the services based on the compensation charged by

comparably skilled practitioners in other bankruptcy and non-bankruptcy matters, Shaw Fishman

respectfully submits that the requested interim compensation represents a fair and reasonable

amount that should be allowed in full.

                                     The Expenses Requested

        31.     The actual and necessary costs incurred by Shaw Fishman during the Application

Period is $1,479.40 and is detailed in Exhibit 1. All of the expenses for which reimbursement is

sought are expenses that Shaw Fishman customarily recoups from all of its clients. Further, the

expenses for which reimbursement is sought constitute the types and amounts previously allowed

by bankruptcy judges in this and other districts.

        32.     The specific expenses incurred during the Application Period for which

reimbursement is requested are as follows:

                                Category                                             Amount
 Postage                                                               $46.85
 Federal Express                                                       $139.70
 Online docketing and documents (PACER)                                $28.30
 Chicago Title Insurance                                               $260.00
 Transportation (parking/taxi)                                         $15.00
 Westlaw                                                               $989.55
                                                                 TOTAL $1,479.50

                                 Compliance with 11 U.S.C. § 504

        33.     Other than as provided for and allowed by 11 U.S.C. § 504, there is no agreement

between Shaw Fishman and any other firm, person or entity for the sharing or division of any

compensation paid or payable to Shaw Fishman.



                                                    9
  Case 17-36268       Doc 50     Filed 10/30/18 Entered 10/30/18 16:27:25            Desc Main
                                  Document     Page 13 of 13


                                              Notice

       34.     Pursuant to Federal Rule of Bankruptcy Procedure 2002(a)(6), Shaw Fishman has

provided 21 days’ notice of this Application to (a) the Office of the United States Trustee, (b) the

Debtor and (c) those parties that requested notice in this case. Notice of the hearing on this

Application has also been provided to all creditors in this case. Shaw Fishman requests that this

Court waive and dispense with any further notice requirements, pursuant to Federal Rule of

Bankruptcy Procedure 9007.

                                           Conclusion

       WHEREFORE, Shaw Fishman requests the entry of an order that:

               (a)     Allows Shaw Fishman the amount of $73,487.00 in final
                       compensation for services rendered during the Application
                       Period;
               (b)     Allows Shaw Fishman the amount of $1,479.40 in final
                       expense reimbursement for the Application Period;
               (c)     Authorizes Shaw Fishman to apply the Retainer Balance of
                       $32,425.50 to the allowed fees and expenses;
               (d)     Authorizes and directs the Debtor to pay Shaw Fishman
                       balance of the allowed fees and expenses after applying the
                       Retainer Balance in the amount of $42,540.90;
               (e)     Waives other and further notice of the hearing with respect
                       to this Application; and
               (f)     Provides such other just and appropriate relief.

                                               Respectfully submitted,
                                               Shaw Fishman Glantz & Towbin LLC
 Dated: October 30, 2018                       By:     /s/Terence G. Banich
                                                       One of the attorneys for the Debtor
 Terence G. Banich (#6269359) (tbanich@foxrothschild.com)
 Fox Rothschild LLP
 321 N. Clark St., Ste. 800
 Chicago, IL 60654
 (312) 980-3859




                                                10
